In an action, inter alia, to recover damages for breach of an employment contract, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (McCarty, J.), dated May 7, 1999, as denied its motion for summary judgment dismissing the complaint.
*532Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court properly denied the defendant’s motion for summary judgment. The defendant failed to make a prima facie showing of entitlement to judgment as a matter of law by proffering sufficient evidence to demonstrate the absence of any material issues of fact (see, CPLR 3212 [b]; Ayotte v Gervasio, 81 NY2d 1062; Winegrad v New York Univ. Med. Ctr., 64 NY2d 851).
The defendant’s remaining contentions are without merit. Bracken, J. P., Florio, H. Miller and Smith, JJ., concur.